SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Patrick J. Murphy appeals from a final judgment of the United States District Court for the Southern District of New York (Keenan, J.) confirming an arbitration award to Louise Henry under the United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards, codified as 9 U.S.C. § 201 et seq. The arbitration in favor of Henry, as executrix of her late husband’s estate, was held in the Republic of Ireland under Irish law pursuant to a February 1989 agreement concerning a dispute over proceeds from a sale of stock. An Irish arbitrator found in favor of Henry and awarded her the proceeds after a hearing not attended by Murphy. See In the Matter of an Arbitration between Louise Henry (as Executor for the Estate of the late James J. Henry, Deceased) and Patrick J. Murphy. Henry’s petition for enforcement pursuant to the Convention followed, and the district court granted her petition. Murphy appeals.
*56Finding no reversible error, we affirm the confirmation of the arbitration award in favor of Henry for substantially the reasons stated in the district court’s opin-
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED. ^